Title: From George Washington to Henry Knox, 19 June 1791
From: Washington, George
To: Knox, Henry

 

Sir,
Mount Vernon June 19th 1791

My letter of the 15th inst. mentioned that I had not received any letters from you between the 15th and the 30 of May—it should have been the 15th of April and 30th of May.
By the last post from the southward I received yours of the 17th of April—which renders a duplicate of that letter unnecessary.
As it appears to be alike requisite to the satisfaction of the public mind and to General Harmar’s honor that the enquiry which he requests should be instituted, I herewith transmit to you his letter to me, with its enclosures, in order that you may give the necessary directions for convening a board of Officers.
Being unacquainted with the state of the subject to which the enclosed letters from Messieurs Foster of Rhode Island relate, I refer them to your consideration. I am Sir your most Obedient servant
